COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
SAAB SITE CONTRACTORS, L.P.,                                    No. 08-13-00062-CV
                                               §
                             Appellant,                            Appeal from the
                                               §
V.                                                               120th District Court
                                               §
WELLS FARGO BANK, N.A.,                                       of El Paso County, Texas
ASSIGNEE OF U-BROTHERS RENT,                   §
LTD.,                                                              (TC# 2011-999)

                              Appellee.        §

                                MEMORANDUM OPINION

       Pending before the Court is Appellant’s unopposed motion to dismiss its appeal pursuant

to TEX.R.APP.P. 42.1(a)(1) because the parties have resolved the dispute between them. The

motion is granted and the appeal is hereby dismissed. Costs of the appeal are taxed against

Appellant. See TEX.R.APP.P. 42.1(d).



September 3, 2014
                                           YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J. (Not Participating)